Citation Nr: 0121241	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  96-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
second degree burn scars of the left lower leg with atrophy 
of the musculature of the left thigh.

5.  Entitlement to an increased evaluation for postoperative 
arthrotomy of the left knee, currently rated as 30 percent 
disabling.

6.  Entitlement to an increased evaluation for phlebitis with 
deep pain of the left calf, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Berry Stevens, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) August 1995, December 1995, and May 1996 
rating decisions of the Lincoln, Nebraska, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
appealed the determinations to the Board.  

In a June 1997 decision, the Board denied the veteran's 
claims.  The veteran filed a timely notice of appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2001, the Court remanded the matter to the Board 
for further development.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met. 

2.  There is no medical evidence of record which shows that 
the veteran currently has peripheral neuropathy of the left 
lower extremity that was incurred in or aggravated by his 
active military service; was diagnosed within one year of his 
discharge from service; or is proximately due to or 
aggravated by his service-connected disabilities.  

3.  In a March 1955 rating decision, the RO denied the 
veteran's original claim for service connection for second 
degree burn scars on the left lower extremity with atrophy of 
the musculature of the left thigh; the veteran was informed 
of this determination but did not appeal it.  

4.  Evidence associated with the file subsequent to the March 
1955 rating decision is cumulative or redundant; it is not so 
significant that it must be considered in order to fairly 
adjudicate the merits of the claim.

5.  The veteran's postoperative arthrotomy of the left knee 
is characterized by severe instability, laxity, effusion, and 
valgus deformity.  

6.  The veteran has been diagnosed with post-traumatic 
arthritis of the left knee with associated limitation of 
motion, functional impairment, and pain.  

7.  The veteran's phlebitis with deep pain of the left calf 
is characterized by complaints of pain.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 1154(b) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2000).  


2.  The March 1955 rating decision that denied service 
connection for second degree burn scars of the left lower leg 
with atrophy of the musculature of the left thigh is final.  
38 U.S.C.A. § 7105 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§ 20.1100 (2000).  

3.  The additional evidence received subsequent to the March 
1955 RO decision is not new and material, and the claim for 
service connection for second degree burn scars of the left 
lower leg with atrophy of the musculature of the left thigh 
may not be reopened.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. § 3.156 (2000).  

4.  A rating in excess of 30 percent for a postoperative 
arthrotomy of the left knee, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2000).  

5.  A separate rating of 10 percent for a postoperative 
arthrotomy with arthritis, based upon findings of limitation 
of motion and functional loss, is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260 (2000).  

6.  A rating in excess of 10 percent for phlebitis with deep 
pain of the left calf is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.102, 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5215 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The veteran was provided adequate notice as to the evidence 
needed to substantiate his claims, and the RO has made 
satisfactory efforts to ensure that all relevant evidence 
identified by the veteran has been associated with the claims 
file.  The veteran has been afforded numerous VA examinations 
with relevant opinions included.  As such, the Board 
concludes that the duty to assist has been satisfied, and the 
Board will proceed with its appellate disposition on the 
merits of the claims.  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

Certain diseases, including peripheral neuropathy, may be 
presumed to have been incurred in service, if manifested to a 
compensable degree within one year subsequent to the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Claims of service connection require that due consideration 
be given to the places, types, and circumstances of service, 
as indicated by a veteran's service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 1991).  In the case of 
any veteran who was engaged in combat with the enemy in 
active service during a period of war, VA shall accept as 
sufficient proof of service connection such satisfactory lay 
or other evidence of service incurrence if consistent with 
the circumstances, conditions, of hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2000).  

The service medical records are devoid of any complaints, 
treatments, or diagnoses of peripheral neuropathy of the 
veteran's left lower extremity.  Upon separation examination 
in October 1945, he was not found to have any neurological 
abnormality.  At a February 1955 VA examination, superficial 
and deep tendon reflexes were within normal limits; and the 
Achilles and ankle jerks were also normal.  

More recently, upon VA examination in July 1995, it was noted 
that the veteran's gait was slightly arthralgic, but he 
ambulated on his own using a cane.  His reflexes were two 
plus and equal.  Some decreased sensation was noted, 
particularly in the left foot area.  At a VA examination in 
October 1995, it was reported that his deep tendon reflexes 
were intact.  

At an October 1995 VA neurological examination, the veteran 
reported that he had decreased sensation to all areas of the 
lower leg.  Clinical evaluation revealed that there was no 
significant atrophy of the musculature of the his left lower 
extremity, and he ambulated with a cane favoring his left 
side.  There were superficial varicosities to the posterior 
aspect of the left leg.  Based on the veteran's history, 
long-standing history of decreased sensation of the left 
lower extremity secondary to trauma suffered in World War II 
was diagnosed.

At a May 1996 VA peripheral nerves examination, the veteran 
reported that he experienced occasional numbness and tingling 
of his left lower leg.  Clinical evaluation revealed 
increased sensation to pain and touch in the left lower leg, 
motor strength was 4/5, and deep tendon reflexes were two 
plus.  Peripheral neuropathy of unknown etiology was 
diagnosed.  The examiner noted that the peripheral neuropathy 
was not secondary to his arthritis of the left knee or 
phlebitis of the left calf.  

Based upon a thorough review of the evidence of record, the 
Board concludes that service connection for peripheral 
neuropathy of the left lower extremity is not warranted.  
Service medical records contain no reference to peripheral 
neuropathy of the veteran's left lower extremity and the 
disability was not clinically manifested to a degree of 10 
percent within one year following his separation from 
service.  Furthermore, the report of the May 1996 VA 
peripheral nerves examination indicates that the veteran's 
peripheral neuropathy was not secondary to his service-
connected left knee disorder or the phlebitis of his left 
calf.  Although the report of an October 1995 VA neurological 
examination indicates that the veteran had a long-standing 
history of decreased sensation in his left lower extremity 
secondary to trauma sustained during active service, the 
Board notes that this opinion is based exclusively on a 
history provided by the veteran and therefore carries little 
probative weight.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

The veteran contends that there is an etiological 
relationship between his current left lower extremity 
peripheral neuropathy and his active service or his service-
connected disabilities, however, as a layman, he is not 
competent to address issues requiring expert opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Moray v. 
Brown, 5 Vet. App. 211 (1993).  Furthermore, to the extent 
that he asserts that the provisions of 38 U.S.C.A. § 1154(b) 
should be accorded him in this instance because he is a 
combat veteran, the Board notes that the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence as discussed above.  See generally, Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
Accordingly, the Board concludes that service connection for 
peripheral neuropathy of the left lower extremity is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2000).

II.  New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

The RO denied the veteran's initial claim for service 
connection for second degree burn scars of the left lower leg 
with atrophy of the musculature of the left thigh in a March 
1955 rating decision.  Evidence available to the RO in March 
1955 included service medical records which showed that the 
veteran had burn scars on his left leg prior to his entrance 
into active service.  In fact, his induction examination 
documented residuals of an extensive second degree burn on 
the left leg which had been sustained in 1939.  A February 
1955 VA examination report revealed that the veteran had 
extensive second degree burn residuals of his left lower 
extremity as well as atrophy of the musculature of his left 
thigh.  The RO concluded that the veteran's burn scars 
preexisted service and were not aggravated by service.  The 
veteran was informed of this determination; however, he did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991).  

Additional evidence associated with the record includes VA 
examination reports dated in September 1980, March 1995, July 
1995, October 1995, and September 1996, as well as the 
veteran's repeated assertions that he sustained the burns 
during combat duty in World War II.  However, as noted above, 
the medical evidence of record prior to the veteran's 
military service clearly documents that the burns preexisted 
his service.  To date, the veteran has failed to submit any 
medical evidence that contradicts this finding.  Accordingly, 
the Board finds that the veteran has failed to meet his 
burden of submitting new and material evidence, and his claim 
for service connection for second degree burn scars of the 
left lower leg with atrophy of the musculature of the left 
thigh may not be reopened.  38 C.F.R. § 3.156(a).  See Hodge, 
supra.  


III.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

A.  Postoperative Arthrotomy of the Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2000).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  . . .  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating solely on the 
basis of loss of range of motion must be considered with 
38 C.F.R. §§ 4.40, 4.45 (regulations pertaining to functional 
loss of the joints due to pain, etc.).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that such a separate rating 
must be based upon additional disability.  Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion under DC's 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, the 
General Counsel noted that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The rating decisions in the claims file reflect that the 
veteran's left knee disability is, at present, evaluated 
under the provisions of Diagnostic Code (DC) 5257 of VA's 
Schedule for Rating Disabilities, at 38 C.F.R. § 4.71a 
(2000).  DC 5257 pertains to "other impairment of the 
knee."  Slight subluxation or lateral instability is 
assigned a 10 percent disability rating and moderate 
subluxation or lateral instability is assigned a 20 percent 
disability rating.  Severe subluxation or lateral instability 
warrants a 30 percent disability rating.  This is the maximum 
rating available under that diagnostic code.  

A rating in excess of 30 percent is warranted when the knee 
is ankylosed at 10 degrees or more or when extension is 
limited at 30 degrees or more.  38 C.F.R. § 4.71a, DCs 5256, 
5261.  Full range of motion of the knee is measured from 0 
degrees to 140 degrees in flexion and extension.  38 C.F.R. 
§ 4.71, Plate II (2000).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated 
based upon the limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003.  A compensable 
evaluation based on limitation of motion requires that 
flexion be limited to 60 degrees or extension be limited to 5 
degrees.  38 C.F.R. § 4.71a, DCs 5260 and 5261.  

In view of the objective evidence of record, and considering 
the guidance set forth above, we find that the veteran is not 
entitled to more than a 30 percent rating for the 
postoperative arthrotomy of the left knee, under the rating 
criteria provided by DC 5257.  Upon VA examination in October 
1995, it was found that the veteran had significant 
ligamentous instability of the left knee.  Based on this 
clinical finding, he has been assigned the maximum rating 
available under DC 5257 for his left knee disability.  
Additionally, it is not shown that the knee is ankylosed.  

Nevertheless, the Board does find that a separate, additional 
10 percent rating, and no more, is warranted for the left 
knee, on the basis that post-traumatic arthritis has been 
clinically demonstrated and diagnosed, and the veteran has 
been shown to have limitation of dorsiflexion, with 
functional loss, which would be compensably ratable if a 
separate disability.  Accordingly, under the law discussed 
above (and without violating anti-pyramiding principles), we 
conclude that the veteran is entitled to a separate 10 
percent rating, under DC 5003-5260, in addition to the 
30 percent assigned under DC 5257.  More severe limitation of 
motion of the left knee has not been demonstrated.  Hence, a 
rating in excess of 10 percent may not be awarded at this 
time.  


B.  Phlebitis of the Left Calf

The veteran's phlebitis with deep pain of the left calf is 
currently rated 10 percent disabling under the provisions of 
DC 7121 of VA's Schedule for Rating Disabilities, at 
38 C.F.R. § 4.104 (2000).  DC 7121 pertains to "post-
phlebitic syndrome of any etiology."  Intermittent edema of 
the extremity or aching and fatigue in leg after prolonged 
standing or waking, with symptoms relieved by elevation of 
extremity or compression hosiery is assigned a 10 percent 
disability rating.  Intermittent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema warrants a 20 percent disability 
rating.  

Upon VA general medical examination in July 1995, the veteran 
had multiple varicosities of the left posterior calf which 
extended into the ankle area.  The varicosities were slightly 
palpable, but no open ulcerated areas were found.  A venous 
Doppler study revealed normal findings with no evidence of 
deep vein thrombosis.  A diagnosis of current evidence of 
varicosities but no acute thrombophlebitis was recorded.  

At an October 1995 VA muscles examination, the veteran's left 
leg exhibited small superficial varicosities which were 
minimally elevated with very mild tortuosity.  There was no 
evidence of deep vein thrombophlebitis.  Long-standing 
history of varicosities of the left lower leg was diagnosed.  
Upon VA joints examination in October 1995, the veteran's 
calf was soft and there was no evidence of phlebitis.  

A May 1996 VA peripheral nerves examination demonstrated that 
the veteran had varicose veins of both legs.  A September 
1996 VA general medical examination reveals that the veteran 
had mild varicose veins in his lower extremities.  

Based upon a thorough review of the evidence of record, the 
Board concludes that the currently assigned 10 percent 
evaluation most accurately represents the veteran's current 
disability picture.  In this regard, the Board notes that no 
phlebitis of the veteran's left lower extremity was found 
during the July 1995 VA general medical examination, the 
October 1995 VA muscles examination, or the October 1995 VA 
joints examination.  Furthermore, subsequent examinations in 
May 1996 and September 1996 showed only mild varicose veins.  
Accordingly, the Board finds that the criteria for a 20 
percent disability rating have not been met.  Therefore, a 
rating in excess of 10 percent for phlebitis with deep pain 
of the left calf may not be assigned.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.  

New and material evidence has not been presented and the 
claim for service connection for second degree burn scars of 
the left lower leg with atrophy of the musculature of the 
left thigh may not be reopened.  

Entitlement to an increased rating for a postoperative 
arthrotomy of the left knee is denied.  

Entitlement to a separate 10 percent rating for a post-
traumatic arthritis of the left knee is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.  

Entitlement to an increased rating for phlebitis with deep 
pain of the left calf is denied.  


REMAND

As discussed above, the VCAA was signed into law during the 
pendency of the veteran's claim.  The Board has determined 
that the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus require further 
evidentiary development in accordance with the new law.  In 
particular, a VA audiologic examination is necessary to 
ascertain the etiology of the veteran's bilateral hearing 
loss and tinnitus.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for bilateral hearing 
loss and tinnitus.  All identified records 
should be obtained.  

3.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

4.  The veteran should be scheduled for a 
VA audiologic examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, including 
the service medical records, which should 
be provided to him/her prior to the 
examination, and obtain a complete history 
of the veteran's noise exposure before, 
during, and after military service.  

After a thorough examination (which 
should include any other tests deemed 
indicated by the examiner) and a review 
of the claims file, the examiner should 
indicate for the record whether it is as 
least as likely as not that the veteran's 
current bilateral hearing loss and/or 
tinnitus began in service; is otherwise 
related to his military service, or 
became clinically manifest within one 
year of his discharge from service.  The 
examiner should provide a thorough 
explanation for any conclusions reached.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case which contains notice of all relevant 
actions taken on the claim, as well as a 
summary of the evidence and applicable 
laws and regulations.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



